Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to Step 1, the claims fall under the statutory category of a method for including at least one step, or a machine.
With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of several different “sections” that are configured to detect a vehicle, respond to the vehicle, and store information. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind. That is, other than reciting elements of a processor, storage that are configured to perform these steps, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim encompasses a user that is detecting a vehicle, in the mind, responding to the vehicle based on user intent, in the mind, store information, in the mind. The mere nominal recitation of a processor and storage does not take the claim limitations out of the mental process grouping. Furthermore, these limitations are merely 
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The recited limitations are recited at a high level of generality and merely automates the steps, therefore acting as a generic computer to perform the abstract idea. The control device is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. 
Claims 10-12 control the vehicle response in a tangible way and are not rejected by this 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Woo Us 2019/0187790 A1 (priority date drawn to Korean parent application with Aug. 5, 2016 date. Citations drawn to US application).
As to claim 1, Woo discloses a vehicle controller, comprising: 
a processor configured to [Woo: Processor #140]: 
detect an intervening vehicle based on a line of sight direction of a user [Woo: 0039, 0043]; and 
respond to the intervening vehicle based on an intent of the user when the intervening vehicle is detected [Woo: 0082-0083]; and 
a storage configured to store information regarding the line of sight direction of the user or the detected intervening vehicle [Woo: 0046 stores geometries related to eye position. Storage of information is post solution activity and is given little patentable weight. ].  
As to claim 2, Woo discloses wherein the processor is configured to: determine that the user attends to the intervening vehicle when: 
the user attends to a predetermined area or a predetermined direction for a predetermined amount of time [Woo: 0080, 0081, 0048]; 
a summation of time that the user attends to the predetermined area or the predetermined direction for the predetermined amount of time is greater than or equal to a predetermined value; or
a gaze pattern matches to a vehicle gaze pattern that is previously learned and output by a learning algorithm.  
[Woo: 0065].  
As to claim 4, Woo discloses wherein the processor is configured to: set an area where the intervening vehicle is located as a candidate area for the intervening vehicle [Woo: 0061]; and detect the intervening vehicle in the candidate area when the user is determined to attend to the intervening vehicle [Woo: 0061, 0056].  
As to claim 5, Woo suggest wherein the processor is configured to: detect the intervening vehicle from a time that a part of the intervening vehicle is detected within a field of view (FOV) of a camera of the vehicle [Woo: 0057 Sensing unit may be a camera 0040, #120 sensing unit]; and detect the intervening vehicle based on an optical flow within image frames or a pattern recognition of front tires [Woo: 0050].  
As to claim 6, Woo suggest wherein the processor is configured to: detect the intervening vehicle by detecting a signal of a turn signal of the intervening vehicle in the candidate area [Woo: 0057 e.g., obtaining information on the external object].  
As to claim 7, Woo suggests wherein the processor is configured to: detect the intervening vehicle from the time that the part of the intervening vehicle enters a radar range of the vehicle [Woo: 0040 e.g., ultrasonic is equivalent technology as to radar.]; and detecting the intervening vehicle based on an amount of all reflected radio waves [Woo: 0050].  
As to claim 8, Woo discloses wherein the processor is configured to: determine the intent of the user based on a switch input from the user or a gesture input of the user [Woo: 0072].  
As to claim 13, Woo discloses a vehicle system, comprising: 
a sensor configured to sense a intervening vehicle or a line of sight direction of a user [Woo: 0039, 0043]; and   
[Woo: Processor #140]: 
detect the intervening vehicle based on the line of sight direction of the user [Woo: 0039, 0043]; and 
respond to the intervening vehicle based on an intent of the user when the intervening vehicle is detected [Woo: 0082-0083].  
As to claim 15, Woo discloses a vehicle control method, comprising: 
sensing a intervening vehicle or a line of sight direction of a user user [Woo: 0039, 0043]; 
detecting the intervening vehicle based on the line of sight direction of the user [Woo: 0039, 0043]; 
receiving an intent of the user when the intervening vehicle is detected [Woo: 0072, 0073]; and 
responding to the intervening vehicle based on the intent of the user [Woo: 0082-0083].  
As to claim 19, wherein detecting the intervening vehicle when the user attends to the intervening vehicle comprises: 
setting an area where the intervening vehicle is located as a candidate area for the intervening vehicle[Woo: 0061]; 
detecting the intervening vehicle from a time that a part of the intervening vehicle is detected within a field of view (FOV) of a camera of the vehicle in the candidate area [Woo: 0057 Sensing unit may be a camera 0040, #120 sensing unit]; 
detecting the intervening vehicle based on an optical flow within image frames or a pattern recognition of front tires [Woo: 0050]; 
detecting the intervening vehicle by detecting a signal of a turn signal of the intervening vehicle in the candidate area [Woo: 0057 e.g., obtaining information on the external object]; 
detecting the intervening vehicle from a time that the part of the intervening vehicle enters a radar range of the vehicle[Woo: 0040 e.g., ultrasonic is equivalent technology as to radar.]; and 
[Woo: 0050].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Wulf US 2016/0214618 A1.
As to claim 9, Woo does not explicitly disclose determining not attending based on the line of sight in a period. Wulf discloses wherein the processor is configured to: detect the intervening vehicle at [Wulf: abstract].  It would have been obvious to one of ordinary skill at the time of filing to modify the control of Woo to have the process of Wulf as it merely involves using a known device in a known way with predictable results for the benefit of controlling when the driver is not focused.
As to claim 16, Woo discloses wherein detecting the intervening vehicle based on the line of sight direction of the user comprises: detecting the intervening vehicle when the user attends to the intervening vehicle [Woo: 0061, 0056] Woo does not explicitly disclose determining not attending based on the line of sight in a period. Wulf discloses detecting the intervening vehicle at a predetermined point of time when the user does not attend to the intervening vehicle [Wulf: abstract].  It would have been obvious to one of ordinary skill at the time of filing to modify the control of Woo to have the process of Wulf as it merely involves using a known device in a known way with predictable results for the benefit of controlling when the driver is not focused.
As to claim 17, Woo in view of Wulf discloses wherein the determining that the user attends to the intervening vehicle comprises: determining that the user attends to the intervening vehicle when: the user attends to a predetermined area or a predetermined direction for a predetermined amount of time [Woo: 0080, 0081, 0048; a summation of time that the user attends to the predetermined area or the predetermined direction for the predetermined amount of time is greater than or equal to a predetermined value; or a gaze pattern matches to a vehicle gaze pattern that is previously learned and output by a learning algorithm.  
As to claim 18, Woo in view of Wulf discloses wherein the predetermined area or direction comprises an outer direction including a side mirror area at a driver seat or a passenger seat [Woo: 0065].  Motivation in claim 16 which this depends.

setting an area where the intervening vehicle is located as a candidate area for the intervening vehicle[Woo: 0061]; 
detecting the intervening vehicle from a time that a part of the intervening vehicle is detected within a field of view (FOV) of a camera of the vehicle in the candidate area [Woo: 0057 Sensing unit may be a camera 0040, #120 sensing unit]; 
detecting the intervening vehicle based on an optical flow within image frames or a pattern recognition of front tires [Woo: 0050]; 
detecting the intervening vehicle by detecting a signal of a turn signal of the intervening vehicle in the candidate area [Woo: 0057 e.g., obtaining information on the external object]; 
detecting the intervening vehicle from a time that the part of the intervening vehicle enters a radar range of the vehicle[Woo: 0040 e.g., ultrasonic is equivalent technology as to radar.]; and 
detecting the intervening vehicle based on an amount of all reflected radio waves [Woo: 0050].  
As to claim 20, Woo in view of Wulf discloses wherein receiving the intent of the user comprises: determining the intent of the user based on a switch input [Woo: inputter 170] from the user or a gesture input of the user.  Motivation in claim 16 which this depends.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Wulf in view of US 2018/0354489 A1.
As to claim 10, Woo in view of Wulf does not explicitly decelerate prior to the user’s intent to yield.  However, Stayton suggest wherein the processor is configured to: decelerate the vehicle at a time earlier than the predetermined control time when the user intends to yield to the intervening vehicle [Stayton: 0265-0267]. It would have been obvious to one of ordinary skill at the time of filing to modify . 
Claim 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Stayton US 2018/0354489 A1.
As to claim 11, Woo does not explicitly disclose vehicle to vehicle communication or controlling the vehicle drive system. Stayton discloses wherein the processor is configured to: provide a warning to the intervening vehicle [Stayton: 0190, claim 3 e.g., warning is providing pathing information] and accelerate the vehicle to reduce a distance from a forward vehicle when the user does not intend to yield to the intervening vehicle [Stayton: 0104, 0138, 0183, 0333]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vehicle control of Woo to be drivetrain controlling and have messaging to other devices as disclosed in Stayton it merely uses a known device in a known way with predictable results for the benefit of safety.   
As to claim 12, Woo in view of Stayton discloses wherein the processor is configured to: provide the warning to the intervening vehicle using at least one of a high beam, a warning sound, a horn, or a message through a vehicle-to-everything (V2X) communication[Stayton: 0190, claim 3 e.g., warning is providing pathing information Fig. 2].  See claim 11 for reasons to combine.
As to claim 14, Woo does not explicitly disclose vehicle to vehicle communication. Stayton discloses further comprising: a warning device configured to output a warning sound or a warning text when a warning is provided to the intervening vehicle [Stayton: 0190, claim 3 e.g., warning is providing pathing information].  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vehicle control of Woo to have messaging to other devices as disclosed in Stayton it merely uses a known device in a known way with predictable results for the benefit of safety.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2019/0066506 A1 autonomous vehicles that include a vehicle intention system that provides intention signals indicative of an intention of the autonomous vehicle. In particular, in one example, the vehicle intention system can obtain one or more operational messages from various systems or components of an autonomous vehicle that operate to control the autonomous vehicle. The operational messages can include operational data regarding the control or operation of the autonomous vehicle. The vehicle intention system can determine an intention of the autonomous vehicle based at least in part on the one or more operational messages. The vehicle intention system can output one or more intention signals that indicate the determined intention of the autonomous vehicle. For example, the vehicle intention system can publish intention messages that indicate the determined intention to one or more components or systems that consume the intention messages.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665